Case 3:18-cr-30061-RAL Document 172 Filed 04/20/20 Page 1 of 4 PageID #: 1130




                 United States District Court

                    District of South Dakota
                                Central Division



                             Waylon Young Bird

                                        V.


                          United States of America



                                  Case:19-CR-2125




           Motion to Request Consideration of Sentence Adjustment


Comes Now,the Petitioner, Waylon Young Bird, pro se, to move and pray the
court to grant this motion with and under the following consideration.



  1. This motion is subsequent to my guilty verdict on April 2, 2019, in the
     Central Division of the District of South Dakota Court. My guilty verdict was
     for Conspiracy to Distribute a Controlled Substance and Possession with
     Intent to Distribute a Controlled Substance. The rendered sentence was
     136 months for each count, to run concurrently.
  2. I am currently incarcerated at Federal Medical Center at: P.O. Box 4000,
     Springfield, MO 65801
  3. Prior to incarceration I was afflicted with several medical and health related
     issues. During incarceration some of these medical problems have become
     significantly exacerbated and some new medical problems have surfaced.
Case 3:18-cr-30061-RAL Document 172 Filed 04/20/20 Page 2 of 4 PageID #: 1131




  4. As a result, I am classified by the BOP medical staff as a "high medical risk
     inmate." Moreover, the high-risk classification further categorizes my
     overall condition as "terminal." The scope of the medical/health conditions
     include but are not limited to:


     a.   Chronic Kidney Dialysis recipient
     b.   Kidney renal failure
     c.   8% Kidney function
     d.   Insulin dependent Diabetes
     e.   High Blood Pressure
     f.   Congestive Heart Failure
     g.   Neuropathy in both hands and both feet
     h.   Asthma - Inhaler is required
     i.   Poor circulation in legs
     j.   Amputation of toe
     k.   Cataracts in both eyes
     I.   Severe arthritis
     m. Restless leg syndrome
     n. Lower back lumbar vertebrae collapse

  5. A recent judgment was handed down by Your Honor Roberto Lange in the
     Central Division of the District Court of South Dakota whereby two
     brothers, Terry and Fred Dillabaugh, were sentenced to federal prison
     terms of 34 and 44 months respectively. The sentence was based on them
     being stopped by the tribal officer on the Cheyenne River Indian
     Reservation and found in possession of 66.32 grams of methamphetamine.
  6. On April 2, 2019, 1 was found guilty of being in possession of 5.2 grams of
     methamphetamine and was subsequently sentenced to 136 months in
     federal prison. Through a convoluted series of steps orchestrated by the
     tribal officer and prosecution, witnesses of highly questionable reliability
     and integrity testified that I was a distributor of the drug.
Case 3:18-cr-30061-RAL Document 172 Filed 04/20/20 Page 3 of 4 PageID #: 1132




   7. The basis of this motion is founded on seeking a fair and reasonable
      judgment based on the magnitude and scope of the crime being adjudged,
      t therefore, petition Your Honor to re-consider the overall facts underlying
      my conviction and judgment and re-sentence me to a penalty
      commensurate with other, recent methamphetamine judgments within the
      Cheyenne Reservation environment. While it is recognized that my medical
      and health condition is not related to the illegal actions that I engaged in, I
      humbly and respectfully appeal to Your Honor to also consider my personal
      medical condition in your determination of my motion.

Therefore,taking the above into consideration. Petitioner moves this Honorable
Court to grant this motion in order to mitigate the current federal sentence of the
petitioner and arrive at a reasonable punishment in accordance with his degree of
guilt and to furthermore, enable me to spend my remaining time within the care
and presence of my family.

Submitted this 8^^ day of April 2019, 1 hereby attest, under penalty of perjury, that
the facts and information presented in this motion are true to the best of my
belief and knowledge.



Respectfully Submijted,
           /yi/oi/L                ^
Waylon Young Bird

Federal ID #04082-073

MCFP Springfield

PO Box 4000

Springfield, MO 65801
                 Case 3:18-cr-30061-RAL Document 172 Filed 04/20/20 Page 4 of 4 PageID #: 1133




Medical Center for Federal Prisoners                             Jtrs! f'-'H-    j■        .3
                                                                                      S^SiA —V
                                                                                                 L
                                                                                                 1
                                                                                                     'm
         P.O. Box 4000
Springfield, Missouri 65801-4000



                                          di^RKs mukjA
                                            ^33SOJRI'V\§M<^'Svf0^
                                                                                67501


                                         5:--!='01~24B3S--=
